                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,
                                                              Case Number: 18-cr-20510
v.
                                                              Honorable Thomas L. Ludington
MICHAEL LEE BOURQUIN,                                         Magistrate Judge Patricia T. Morris

                  Defendant.
_______________________________________/


      ORDER ADOPTING REPORT AND RECOMMENDATION AND ACCEPTING
                     DEFENDANT’S PLEA OF GUILTY

       On January 4, 2019, United States Magistrate Judge Patricia T. Morris conducted a plea

hearing pursuant to Defendant Michael Lee Bourquin’s consent. The magistrate judge issued her

report that same day, recommending that this Court accept Defendant’s plea of guilty. ECF No.

20.

       Although the magistrate judge’s report explicitly stated that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the report,

neither Plaintiff nor Defendant filed any objections. The failure to file objections waives any right

to appeal the magistrate judge’s findings that Defendant was competent to enter a plea, and that

the plea was entered knowingly, voluntarily, without coercion, and with a basis in fact. See Fed.

R. Crim. P. 11(b); Thomas v. Arn, 474 U.S. 140, 149 (1985).

       Accordingly, it is ORDERED that the magistrate judge’s Report and Recommendation,

ECF No. 20, is ADOPTED.
       It is further ORDERED that Defendant’s plea of guilty is ACCEPTED.


Dated: January 22, 2019                               s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge
